Order entered December 18, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01591-CR

                        CHARLES LEE GALLAMORE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Collin County, Texas
                         Trial Court Cause No. 001-85499-2013

                                         ORDER
       The Court has before it appellee the State of Texas’s December 17, 2015 “Second Motion

for Extension of Time to File its Brief” and appellant Charles Lee Gallamore’s December 18,

2015 “Response and Opposition to State’s Second Motion for Extension of Time to File its

Brief.” We GRANT appellee’s motion and direct the Clerk to file appellee’s brief tendered

with its motion.


                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE